Citation Nr: 1511216	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-13 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than February 17, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 5, 2013, for the grant of a 100 percent rating for PTSD.

3.  Entitlement to an effective date earlier than June 5, 2013, for the grant of Dependents' Educational Assistance (DEA) benefits.

4.  Propriety of reduction of the evaluation for bilateral hearing loss, from 30 to zero percent (noncompensable) effective October 1, 2014.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2011, October 2011, July 2013 and August 2013 rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the August 2013 rating decision, the RO proposed to decrease the Veteran's disability rating for his service-connected bilateral hearing loss from 30 percent to zero percent (noncompensable).  In June 2014, the RO implemented the reduction.  In July 2014, the Veteran filed a timely notice of disagreement (NOD) with the reduction.  The RO has yet to issue a statement of the case (SOC) in response to the Veteran's NOD.  Thus, the Board has jurisdiction over this issue.

Additional evidence was received subsequent to the most recent supplemental statement of the case (SSOC).  As the evidence is not pertinent to the effective date claims, remand for another SSOC is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of the propriety of reduction of the evaluation for bilateral hearing loss, entitlement to service connection for GERD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran did not appeal a July 2009 rating decision from the RO, which denied entitlement to service connection for PTSD.
 
2.  No subsequent claim of service connection for PTSD was received prior to February 17, 2011.

3.  As of June 5, 2013, and no earlier, the Veteran's service-connected PTSD is shown to manifest total occupational and social impairment.

4.  The date entitlement to DEA benefits arose is June 5, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 17, 2011, for a grant of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date earlier than June 5, 2013, for a 100 disability rating for service-connected PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

3.  The criteria for an effective date earlier than June 5, 2013, for the award of a DEA benefits, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeals for earlier effective dates arose from a disagreement with the effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided a VA medical examination in August 2011 and June 2013.  The examinations, along with the medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met for the effective date claims.

II. Analysis

Entitlement to an Earlier Effective Date

Generally, the effective date for an award of compensation based on an original or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2014).

There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

A.  Effective date earlier than February 17, 2011, for the grant of service connection for PTSD

The record shows that the Veteran originally filed a claim of service connection for PTSD in April 2009.  The RO denied the claim in a July 2009 rating decision.  The Veteran was informed of that decision and of his appellate rights in a letter from the RO the following month.  The Veteran did not enter a notice of disagreement with the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the rating decision.  38 C.F.R. § 3.156(b).  Accordingly, the July 2009 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103. 

The Veteran submitted a request to reopen the claim of service connection for PTSD on February 17, 2011.  In a September 2011 rating decision, the RO reopened the claim and granted a 30 percent disability rating for PTSD, effective February 17, 2011.  The RO explained that February 17, 2011, was the date the claim was received.  Subsequently, in a May 2012 statement of the case, the RO granted a disability rating of 70 percent, effective February 17, 2011.

The United States Court of Veterans Appeals (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

The claim to reopen the issue of entitlement to service connection for PTSD was received at the RO on February 17, 2011.  Thus, the already assigned date of February 17, 2011, for the grant of service connection for PTSD, is the earliest possible effective date.  

The preponderance of the evidence is against the claim, there is no doubt to be resolved; and an effective date earlier than February 17, 2011, for the grant of service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Effective date earlier than June 5, 2013, for the grant of a 100 percent rating for PTSD

As mentioned above, the assigned effective date of February 17, 2011, for the grant of service connection for PTSD, is the earliest possible effective date for the claim.  

The Veteran was afforded a VA examination in August 2011.  The Veteran was diagnosed with PTSD.  He suffered from a depressed mood, chronic sleep impairment, and mild memory loss.  He reported avoiding others, flashbacks and nightmares.  It was noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

In a September 2011 rating decision, the Veteran was granted service connection for PTSD, effective February 17, 2011.  The Veteran was assigned a 30 percent disability rating.  Subsequently, after a Decision Review Officer review of the Veteran's VA treatment records and August 2011 VA examination, in a May 2012 statement of the case, the RO granted a 70 percent disability rating for the Veteran's service-connected PTSD, effective February 17, 2011.  

In a medical opinion dated December 2012, a VA examiner noted that due to his service-connected PTSD or in combination with other service-connected disabilities, the Veteran's service-connected disabilities did not render him unable to secure and maintain substantial gainful employment.  

The Veteran was afforded a VA PTSD examination in June 2013 (conducted on June 5, 2013).  He suffered from depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting and inability to establish and maintain effective relationships.  It was noted that the Veteran had total occupational and social impairment.  

In a July 2013 rating decision, the Veteran was granted a 100 percent disability rating for his service-connected PTSD, effective June 5, 2013-the date of the VA examination.  

VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) states that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1) except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

In this case, the earliest date for a 100 percent disability rating is June 5, 2013, the date of the VA examiner's findings.  Prior to the June 2013 VA examination, less disabling manifestations were evident regarding the Veteran's service-connected PTSD.  Therefore, as the earliest date that this level of disability is factually ascertainable is June 5, 2013, the claim for an effective date earlier than June 5, 2013, for the assignment of a 100 percent rating for PTSD is not warranted.

C.  Effective date earlier than June 5, 2013, for the grant of DEA benefits

As set forth above, effective dates are generally awarded commensurate with the date of receipt of the claim for benefits or the date entitlement to those benefits arose, whichever is later.  See 38 C.F.R. § 3.400.

As mentioned above, in a medical opinion dated December 2012, the examiner noted the Veteran's service-connected PTSD, in and of itself, or in combination with the other service-connected disabilities, did not render him unable to secure and maintain substantial gainful employment.  

The Veteran was afforded a VA PTSD examination on June 5, 2013.  At that time, the examiner determined that the Veteran had total occupational and social impairment.

In a July 2013 rating decision, the Veteran was granted DEA benefits, effective June 5, 2013.  

The evidence of record does not suggest that the Veteran was permanently and totally disabled due to his service-connected PTSD prior to June 5, 2013.  The Veteran has not identified or submitted any evidence demonstrating his entitlement to an effective date earlier than June 5, 2013 for an award of DEA benefits.  

Accordingly, the Board finds that the criteria for assigning an effective date earlier than June 5, 2013, for an award of DEA benefits are not met.


ORDER

An effective date earlier than February 17, 2011, for the grant of service connection for PTSD is denied.

An effective date earlier than June 5, 2013, for the grant of a 100 percent rating for PTSD is denied.

An effective date earlier than June 5, 2013, for the grant of DEA benefits is denied.


REMAND

Initially, the Board notes that the Veteran filed a timely NOD with regard to a June 2014 rating decision for the decrease of the Veteran's disability rating for his service-connected bilateral hearing loss from 30 percent to zero percent (noncompensable).  However, the RO has not issued a SOC with regard to the issue.  Where a claimant files a NOD and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

With regards to the Veteran's claim of service connection for GERD, to include as secondary to service-connected PTSD, the Veteran asserts that he suffers from upset stomach and diarrhea.  

A VA examination was performed in October 2011.  The examiner noted that, at least by history, the Veteran's PTSD was diagnosed approximately 40 years prior to the examination.  The examiner also noted the Veteran had been diagnosed with GERD approximately 10 years prior to the examination.  She stated that the Veteran's GERD symptoms did not correlate with his PTSD, and that the only aggravating factor for GERD was that the Veteran did not take his medication.  She also reported that the risk factors for GERD, according to Mayoclinic.com, were obesity, hiatal hernia, pregnancy, smoking, dry mouth, asthma, diabetes, delayed stomach emptying, and connective tissue disorders.  Based on the risk factors, timeline of onset and aggravating factors, the examiner concluded that the Veteran's GERD was less likely than not secondary to or aggravated by his service-connected PTSD. 

The Board finds that an additional examination to determine whether there is a direct or secondary nexus between the Veteran's claimed GERD, his active duty service, and his service-connected PTSD should be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The October 2011 VA examiner failed to provide an opinion regarding a direct theory of entitlement for service connection.  In addition, a review of the entire record shows the earliest diagnosis of PTSD was in April 2009, which is not 40 years prior of the date of the VA examination.  Further, the earliest diagnosis of GERD on record was in September 2008.  As the dates provided in the opinion regarding the nature and etiology for secondary service-connection are unclear, a new opinion should be provided upon remand.

The issue of TDIU is contingent, in part, on the decision regarding the propriety of the rating reduction for the Veteran's service-connected bilateral hearing loss and is considered intertwined with the rating reduction issue.  Therefore, adjudication of a TDIU must be deferred pending development action on the rating reduction issue.

Accordingly, these issues are REMANDED for the following actions:

1.  Issue the Veteran a SOC on the issue of propriety of reduction of the evaluation for bilateral hearing loss, from 30 to zero percent (noncompensable) effective October 1, 2014.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of the issue.  If, and only if, an appeal of the issue is perfected, return the appeal to the Board.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed GERD disability.  The entire electronic claims file must be reviewed by the examiner.  

The examiner is asked to specifically address the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that any currently identified GERD had its onset during, or is otherwise related to, the Veteran's active service?

b. Is it at least as likely as not (50 percent or greater probability) that any currently identified GERD was caused by the Veteran's service-connected PTSD?

c. Is it at least as likely as not (50 percent or greater probability) that any currently identified GERD was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran service-connected PTSD?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's GERD prior to aggravation by the service-connected PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


